Citation Nr: 1824724	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  17-02 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include adjustment disorder with mixed anxiety and depressed mood and post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel






INTRODUCTION

The Veteran had active service from December 1959 to August 1968, to include service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated April 2014 of the Department of Veteran Affairs (VA) Regional Office (RO) in Augusta, Maine which denied service connection for PTSD as well as for an adjustment disorder with mixed anxiety and depressed mood. Jurisdiction has been subsequently transferred to Baltimore, Maryland.

During the appeal, the Veteran has been diagnosed with various psychiatric disabilities. As indicated on the title page of this decision, the claim on appeal for PTSD has been recharacterized as a claim for entitlement to service connection for an acquired psychiatric disorder to include adjustment disorder with mixed anxiety and depressed mood and PTSD. Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's current adjustment disorder with mixed anxiety, depressed mood, and PTSD is etiologically related to service.


CONCLUSION OF LAW

The Veteran's adjustment disorder with mixed anxiety, depressive mood, and PTSD was incurred in active service. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting the claim for service connection for acquired psychiatric disability, to include adjustment disorder with mixed anxiety and depressive mood with PTSD, discussion regarding the duties to notify and assist is not necessary. 

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f). A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV). 38 C.F.R. § 3.304 (f).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3).

For purposes of 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. Id. 

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders (DSM) and replace them with references to the recently updated Fifth Edition (DSM-V). The rulemaking also updated the nomenclature used to refer to certain mental disorders in accordance with DSM-V. Specifically, the rulemaking amends 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130. See 79 Fed. Reg. 149, 45094 (August 4, 2014).

The provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the Agency of Original Jurisdiction (AOJ) on or after August 4, 2014. The Secretary does not intend for the provisions of this interim final rule to apply to claims that have been certified for appeal to the Board, or are pending before the Board, such as this one, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit, even if such claims are subsequently remanded to the AOJ. VA adopted as final, without change, the interim final rule, effective March 19, 2015. 80 Fed. Reg. 53, 14308 (March 19, 2015).

The Veteran's DD Form 214 reflects that he served in Vietnam. No combat medals were awarded, and, although the Veteran claimed entitlement to service connection for PTSD, depression, and anxiety due to "fear of combat" on his February 2013 application for compensation, no evidence of combat is of record. His military occupational specialty while serving in Vietnam was that of an administrative clerk. He did not allege any specific stressors, and, as such, the RO determined that there was not sufficient information to allow for research or corroboration by the Joint Services Records Research Center. There is no probative evidence or detailed description of record of combat. Thus, the benefits of the combat presumption do not apply here.

Alternatively, the Veteran essentially alternatively contends that he has a psychiatric disorder, to include an adjustment disorder and PTSD, which is related to his service in Vietnam. Service treatment records are silent concerning any diagnosis or treatment for any psychiatric disability.

The Veteran was afforded a VA psychiatric examination in October 2013. The examiner opined that the Veteran did not meet the DSM-IV criteria for PTSD, but the examiner diagnosed the Veteran with adjustment disorder with mixed anxiety and depressed mood. The examiner noted the diagnosed adjustment disorder caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. The examiner opined that the Veteran's adjustment disorder was at least as likely as not related to his military service as symptoms began during deployment to Vietnam and persisted since that time.

A medical opinion submitted by Dr. J.L., a geriatric psychologist for the VA, in June 2016 stated that the doctor had been treating the Veteran for a year and that, after review of his medical history relevant to PTSD, opined that the Veteran meets the criteria for chronic PTSD related to his military service trauma in Vietnam. A June 2017 letter from the same doctor again stated his belief in a positive nexus between PTSD and the Veteran's military service. 

Medical treatment records reflect several instances of psychiatric symptoms, but they do not specify which psychiatric diagnosis the symptomology derived from, nor do they contain a positive nexus opinion for an acquired psychiatric disorder.  

After review of the record, the Board finds that service connection for an acquired psychiatric disorder is warranted. The October 2013 VA medical opinion positively stated the Veteran's diagnosed adjustment disorder is related to stresses experienced in service during deployment to Vietnam. Thus, the Veteran's adjustment disorder is etiologically related to service, and service connection for the same is warranted. 38 C.F.R. § 3.303. Regarding PTSD, the Board acknowledges that the October 2013 VA examiner opined that the Veteran did not meet the DSM criteria for PTSD. However, the June 2016 and June 2017 medicals opinions reflect diagnoses of PTSD and positive nexus opinions from a VA psychologist. Given that there is probative evidence both for and against a finding of PTSD during the appeal period, the Board resolves doubt in favor of the Veteran and finds that he has PTSD, as well as adjustment disorder with mixed anxiety and depressed mood, that is related to his active service.

Based on the June 2016 and June 2017 medical opinions and the October 2013 VA examination, the evidence shows that the Veteran has an acquired psychiatric disorder characterized as an adjustment disorder with mixed anxiety, depressed mood, and PTSD and that this acquired psychiatric disorder is related to his in-service experiences in Vietnam. Thus, the evidence shows that Veteran's adjustment disorder with mixed anxiety, depressed mood, and PTSD, is shown to be etiologically related to service.  Accordingly, service connection for this disability is warranted. 38 C.F.R. § 3.304 (f)(2).


ORDER

Entitlement to service connection for an adjustment disorder with mixed anxiety, depressed mood, and PTSD is granted.



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


